Title: [1780 January 31. Monday.]
From: Adams, John
To: 


      1780 January 31. Monday. We dined at the Hotel D’Angleterre, again with Mr. Maccarty, Mr. Delap, Mr. Bondfield &c. at the Invitation of Sir Robert Finlay. Mr. Le Texier I found still entertained his Doubts and Scruples about the Success of the American Cause. Instead of entering into serious Argument with him, I treated his dismal forebodings with so much Levity, that he seemed to be hurt, as if he thought I was exposing him to ridicule. Perceiving this I desisted and only observed that I was perfectly satisfyed with our Prospects and a few Years if not months would shew that the American Cause stood upon firm Foundations. The Conversation at this as at all other such dinners, was upon commonplace Topicks and not worth Remembrance. Towards Evening Mr. Gabarus Cabarrus came in with the News of a Blow struck by Rodney upon the Spaniards off Gibraltar.
     